Citation Nr: 0021876	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.

2.  Entitlement to service connection for a dental disorder, 
for purposes of receiving Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of subjective complaints 
of anxiety, difficulty sleeping, some nightmares, feelings of 
anger, and some lost time from work; however, there is no 
evidence of panic attacks or impaired memory, and his speech 
is normal.

2.  The record is negative for any medical evidence of in-
service trauma that was productive of a dental disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a higher 
disability rating for PTSD, currently rated as 30 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.125- 4.130, Diagnostic Code 9411 
(1999).

2.  Service connection for a dental disorder, for purposes of 
receiving outpatient VA treatment, is denied.  38 U.S.C.A. 
§§ 1712; 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1999, the veteran appeared at a hearing before 
the undersigned Member of the Board.  At that hearing he 
presented additional evidence in support of his claim, along 
with a waiver of RO consideration of that evidence.  See 
38 C.F.R. § 20.1304(c).  Thus, the Board will proceed with 
this appeal.

I.  Increased rating for PTSD.

The veteran has expressed disagreement with the original 
assignment of a 30 percent disability rating following an 
award of service connection for PTSD.  As such, the 
underlying claim for an increased rating is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of the veteran's PTSD is 
to be considered during the entire period from the initial 
assignment of the 30 percent disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1

A review of this case reveals that an October 1998 rating 
decision, the veteran was granted service connection for 
PTSD, and a 30 percent evaluation was assigned from September 
1997.  The veteran disagreed with that decision, and 
initiated this appeal.  Specifically, the veteran contends 
that his PTSD is much worse than a 30 percent rating.  As is 
explained below, the Board has thoroughly reviewed the 
evidence of record, and finds that there is no basis for 
assignment of a disability rating in excess of 30 percent.    

Current VA regulations provide that a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  A 30 percent 
evaluation is assigned if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  A 
50 percent evaluation requires evidence of occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As will be explained below, the Board finds that the evidence 
of record more closely approximates the rating criteria for a 
30 percent rating for PTSD, both at the time of the original 
grant of service connection, effective September 1997, and at 
the present time.  Moreover, the Board finds no evidentiary 
basis for assigning a higher rating for PTSD at this time.  

In a September 1998 psychiatric evaluation, performed by the 
Pelican Medical Group at the VA's request, the veteran 
complained of short-term sleep and recurring nightmares.  He 
related these problems to an incident during military service 
when he awoke one night by someone beating him with a 
flashlight.  He denied flashbacks, but indicated that he 
would become physically distressed if angry.  He stated that 
he did not like being around many people.  He had feelings of 
detachment and a flattened affect.  He did not have an 
exaggerated startle response, but had trouble controlling his 
anger.  He did not have panic attacks, and did not currently 
have any homicidal thoughts.  The veteran had been employed 
by the VA since 1983, aside from a period of work at the 
United States Postal Service.  

The examiner described the veteran as well-groomed, with a 
logical thought process, no inappropriate behaviors, and no 
notable obsessive or ritualistic behaviors.  The veteran had 
regular speech, and his affect was moderately depressed and 
constricted.  The veteran was oriented, and his overall 
attention and concentration were described as "good."  The 
examiner noted that the veteran did not have overt flashbacks 
or panic reactions, although he had a build-up of internal 
frustration and anger.  He was hypervigilant, but did not 
have an exaggerated startle.  The diagnosis was PTSD, and the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60 to 65. 

In November 1999, the veteran testified at a hearing before 
the undersigned Member of the Board.  He indicated that he 
had missed a great deal of time at work, due to his PTSD.  He 
stated that he was not currently receiving any treatment for 
his PTSD.  He indicated that he currently worked for the VA 
in a locked psychiatric unit, and he had to be on his toes at 
all times, which was why he could not take medications.  The 
veteran stated that he had been working at the VA for a 
while, although prior to that he could not keep steady 
employment, and had 20-30 different jobs.  The veteran 
indicated that his worst symptom was anxiety.  He was 
presently married, but did not socialize.  The veteran stated 
that he had nightmares approximately two or three times per 
week, and was always tired because he did not sleep well.  He 
stated that sometimes he would take Benadryl to help him 
sleep, but he otherwise did not take any medication for his 
psychiatric disorder.

The Board finds that the foregoing symptomatology represents 
the criteria for a 30 percent rating, in that the veteran has 
periods when he feels a decreased ability to work, although 
he appears to be generally functioning satisfactorily, with 
normal conversation and self-care.  The veteran does not 
present complaints of panic attacks, although he experiences 
anxiety, chronic sleep impairment, and suspiciousness.  These 
are all symptoms indicative of a 30 percent rating under 
Diagnostic Code 9411.  The record does not reflect that the 
veteran experiences panic attacks more than once a week, 
stereotyped speech, impaired judgment, and impairment of 
short and long term memory, which are symptoms indicative of 
a 50 percent rating under Diagnostic Code 9411.  Moreover, 
while the veteran manifests a flattened affect and appears to 
indicate that he limits his socializing, which are symptoms 
found in the criteria for a 50 percent rating, the Board 
finds that the veteran's overall disability symptoms meet the 
criteria for a 30 percent rating.  This fact is further 
supported by the assignment of a GAF score of 60 t0 65, which 
is indicative of moderate to mild symptomatology, according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  

In short, the Board is not persuaded that the veteran's PTSD 
is disabling to such a degree as to warrant a rating in 
excess of 30 percent either at the time of the original grant 
of service connection, effective September 1997, or at the 
present time.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; 
Fenderson, supra.  As such, the appeal is denied.

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 30 percent.  See 
38 C.F.R. § 4.1.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board acknowledges the veteran's statements and 
testimony that he has lost time from work due to his PTSD.  
The Board has also reviewed the veteran's leave statement 
from his employment.  However, the Board points out that the 
VA Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  In the present case, the 
veteran appears to have been employed at his current job at 
the VA since 1993.  Prior to that time, he worked at the VA 
from 1983 until approximately 1988, at which time he worked 
for the United States Postal Service.  In light of the 
veteran's employment history, including the leave he has 
taken from his current job, the Board does not find that the 
veteran's disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated such frequent periods 
of hospitalization, such that application of the regular 
schedular standards is impracticable.  Consequently, there is 
no basis to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Dental Disorder.

The veteran is currently claiming entitlement to service 
connection for a dental disorder.  Specifically, he contends 
that during his military service, he was awakened one night 
by someone beating him in the face with a flashlight, which 
cut his upper lip and knocked his two front teeth to the roof 
of his mouth.  As a result, he maintains that he was taken to 
the dentist in the middle of the night for treatment.  He 
contends that he has had pain in those teeth, and was told 
that they may fall out. 

While the veteran does not specifically indicate that he is 
seeking VA dental treatment, the Board notes that 
compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla of mandible.  Otherwise, a 
veteran may be entitled to service connection for dental 
trauma for the sole purposes of receiving outpatient dental 
services and treatment, if certain criteria are met.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  In the present case, 
the veteran is not claiming that he had any of the conditions 
listed under 38 C.F.R. § 4.150, including loss of teeth, 
which are subject to compensation.  Rather, he is merely 
claiming trauma to his two front teeth.  Consequently, the 
Board will determine whether the veteran has met the 
requirements for entitlement to service connection for a 
dental disorder, for purposes of receiving VA outpatient 
treatment and services.  

Initially, the Board notes that during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed.Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.  Rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 
(effective after June 8, 1999); see 38 U.S.C.A. § 1712 (West 
1991 & Supp. 2000).

A review of the veteran's service medical records reveals 
that on a dental chart dated in October 1971, there is a 
faint line drawn across tooth number 9, although there is no 
accompanying notation explaining that line.  A service 
medical record dated September 2, 1973, indicates that the 
veteran was struck in the face while sleeping.  The 
examination revealed a laceration of the middle upper lip, 
just below the nasal septum.  The veteran was treated with a 
cold compress (ice), and sent to the hospital for 
examination.  There is no indication that the veteran 
suffered any dental trauma as a result of that incident.  The 
veteran's service separation examination, dated September 26, 
1973, is negative for any evidence of dental trauma.  The 
dental chart on the veteran's service separation examination 
report is also negative for any indication of a disorder to 
the veteran's front teeth, such as restorable or missing 
teeth. 

Following service separation, the only piece of medical 
evidence of record regarding a dental disorder is a statement 
from Michael Smolen, D.D.S., dated in August 1999.  Dr. 
Smolen stated that upon recent examination, he noted a 
widening of the periodontal ligament space in the periapical 
area of tooth number 9.  Upon further examination, Dr. Smolen 
noted that tooth number 9 manifested a non-vital response to 
a pulp vitality test.  Teeth 8 and 10 tested vital.  There 
was also a Class III coronal fracture found on tooth 9.  The 
tooth was asymptomatic, and there was no evidence of prior 
restoration.  The doctor opined that the injury sustained by 
the veteran in service could have been responsible for the 
pulpal necrosis in tooth number 9.  

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) (1999) and 
38 C.F.R. § 4.149 (in effect prior to June 8, 1999).  In the 
present case, the veteran is claiming entitlement to service 
connection for service trauma leading to a dental disorder, 
for the purpose of receiving VA dental treatment. 

The Court has held that in order to be entitled to outpatient 
dental treatment, a veteran must first meet the criteria 
specified in one of the clauses of 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; Woodson v. 
Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir. 
1996).  Furthermore, the Court has indicated that, if the 
evidence is insufficient to establish that the veteran is a 
member of one of the "classes" of eligibility for dental 
treatment, then the veteran has not submitted a well-grounded 
or "plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet. 
App. at 355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R. 
§ 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, in the present case, the 
evidence does not reflect that the veteran sustained an 
injury or disease in service resulting in disability subject 
to compensation.  See 38 C.F.R. § 4.150 (1999); see also 
Woodson, 8 Vet. App. at 354.  As such, the veteran does not 
satisfy Class I criteria.
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the Board notes that the 
veteran filed his claim for service connection for a dental 
disorder due to service trauma long after service separation.  
Thus, he does not meet the Class II criteria.  38 C.F.R. 
§ 17.161; see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II(a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The Board finds that while the veteran's claim may be well 
grounded under this provision, see Woodson, supra, his claim 
still fails for several reasons.  

Initially, the Board does not dispute that the veteran was 
struck in the mouth during service, as he contends, as this 
incident is clearly noted in his service medical records.  
However, there is no indication in the record that the 
veteran sustained any dental trauma from that incident.  
Rather, the service medical records reflect a laceration to 
the upper lip.  They are silent as to any evidence of dental 
trauma, and his service separation examination report was 
normal.  Moreover, while the veteran claims trauma to his two 
front teeth, there is no evidence in the record, besides his 
statements, that there was any injury to those two teeth, or 
that there is any current disability to those two teeth.  As 
the veteran is a layperson without medical expertise and 
training in the field of dentistry, he is not competent to 
comment on the presence of a current dental disorder or the 
causation of such a disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992)(laypersons are not competent to 
offer medical opinions).

While the Board acknowledges the statement from Dr. Smolen, 
regarding tooth number 9, that statement is silent for any 
opinion regarding in-service dental trauma to the veteran's 
two front teeth.  Dr. Smolen suggests that the veteran's in-
service injury "could" be responsible for the veteran's 
pulpal necrosis in tooth number 9.  However, it does not 
appear that Dr. Smolen reviewed the veteran's service medical 
records, but rather relied on the veteran's report of his own 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Dr. Smolen did not provide any detail regarding the 
likelihood that the veteran sustained dental trauma during 
service, in spite of the fact that his service records do not 
indicate such.  Dr. Smolen merely suggested a possible 
relationship between the current pulpal necrosis, and the 
veteran's reported in-service injury.

Finally, even accepting Dr. Smolen's statement that the 
veteran's pulpal necrosis of tooth number 9 may be related to 
his in-service injury, the Board finds that the veteran's 
claim will still fail, for other reasons.  According to 
38 C.F.R. § 3.381(a), treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment under 38 C.F.R. § 17.161.  In the present case, the 
veteran has not presented any evidence that he currently has 
one of the foregoing conditions.  At most, he presented 
evidence of pulpal necrosis in tooth number 9, which is not 
listed among 38 C.F.R. § 3.381(a).

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
dental disorder, and his claim is denied.  38 U.S.C.A. 
§ 5107(b).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to assignment of an increased rating for PTSD, 
currently rated as 30 percent disabling, is denied.

Service connection for a dental disorder, for purposes of 
receiving Department of Veterans Affairs outpatient dental 
treatment, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


- 13 -




- 1 -


